Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
The rejection of claims 6 and 16 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
The Declaration by Mr. Alexander Wurr has been considered. 
 	Claims 2, 6, 7, 9, 12, 16 have been amended.
Claims 1-20 are being considered on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neaud et al. (US 2015/0173401, hereinafter R1) in view of Morris et al. (GB 2548842, hereinafter R2) and Boudreaux et al. (US 2007/0178219, hereinafter R3)
Claim 1 recites a snack product comprising 10-30 wt.% (dwb) of fruits /vegetables and 60-85 wt.% (dwb) of whole grains. The acrylamide content of the product is less than 150 ppm. Claim 10 recites a method for producing the product of claim 1. 
Claim 1 - R1 discloses dehydrated crispy products containing cereal flour and products of vegetable origin (fruits and/or vegetables). Once rehydrated, they have specific textural features. These products are designed for children or babies. They are rehydrated in hot or cold liquids, particularly in milk. In contact with a liquid, these products rehydrate quickly and the rehydrated products maintain an integral structure for several minutes. (Abstract)
Claim 1- R1 discloses that the product has a water content between 1 and 6%. Product’s water activity is 0.2-0.3 (shelf stable), its density is between 100-250 g/L and it is crispy when dry. [0026-0036]
Claim 5, 10, 11 - R1 discloses a method of producing a dry foodstuff having a crispy structure comprising: mixing 10-70% by weight of flakes or powder consisting more than 40% fruit and/or vegetable, 30-90% by weight of at least one carbohydrate ingredient, subjecting the mixture to cooking (extrusion), expanding and shaping the extruded product, drying the product, cooling and final packaging. [0053-0061]
Claims 2, 11,12 - R1 discloses a product comprising 30% apple flakes and 70% wheat flour. The mixture of ingredients is extruded. The product can take up more than 
R1 is generally silent regarding the inclusion of a whole grain product. 
Claims 1, 2, 5, 8, 18, R2 discloses an expanded snack food including a fruit and/or vegetable pomace and a whole grain cereal component. The snack has enhanced nutritional property due to the inclusion of whole grain cereal and fruit/vegetable ingredients. The product may include 35-50% apple, pear, orange, blueberry, raspberry, tomato, beetroot or carrot pomace. The whole grain component may be buckwheat or millet. The process of making the expanded snack comprising forming a dough. The dough is formed into pieces, dried into pellets and the pellets are cooked to expand and form snack pieces. (Abstract)
Claims 1, 4 - The fruit/vegetable pomace may comprise 25-60 wt.%.(page 5, par. 2)
Claim 1 - The whole grain cereal component in the dough is present at 5-25 wt.% of the dough. (page 6, par. 3)
Claim 18 – R2 teaches of extruding a dough comprising fruits/vegetables and whole grain. The technique of extruding a dough requires the dough to have moisture in the range 20-40% as presently recited in claim 18. 
Claim 1- The starch-based matrix may be formulated to expand by 50-500%. (page 8, par. 3)
Claims 1, 10 - The pellet are typically manufactured using an extruder, as generally known in the art of snack food manufacture. (page 8, last par.) The pellets 
Example 1 represents a typical composition for making an expanded snack. 
R1 and R2 disclose the production of an expanded snack product comprising fruit/vegetable and whole grain. However, R1 and R2 are silent regarding the level of acrylamide in the final product. 
Claim 3 - Claim R3 discloses that heated food products that represent unique challenges to reducing acrylamide include fabricated snacks. The fabricated snacks may include rice puffs, wheat puffs, corn puffs, extruded snacks, granola products; etc. [0014]
Claims 3, 10 - R3 teaches of reducing acrylamide in food products. R3 discloses the use of asparaginase in reducing acrylamide level in food products. [0018]
Claims 3, 10 - R3 discloses that calcium ions more effectively reduce acrylamide at acidic pH. [0097] Table 15 depicts the effect of combining a calcium source with phosphoric acid or citric acid. Instant claim 3 is limited to the use of a calcium source, citric acid and asparaginase. 
Claims 3, 10, 13 - R3 discloses that another possible additive to reduce the formation of acrylamide in fabricated food products is asparaginase. [0116]. The use of asparaginase in making potato flakes is disclosed in par. [0121-0124]
In summary, R1 discloses snacks comprising fruits/vegetables and grain sources. The snack comprises 70% by weight of wheat flour. R2 clearly teaches of producing expanded snack product comprising fruit/vegetable pomace and whole 
Furthermore, claims 1, 7, 10, 17 are limited to 60-80 wt.% (dwb) of whole grains. However, while R1 discloses a product comprising 70% by weight of wheat flour and R2 motivates the use of whole grain, the present claims appear to be modified versions of the products of R1 and R2 wherein the product has been optimized to comprise  whole grain. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the product/process of R1 by incorporating whole grain as motivated  by R2 and reducing the acrylamide level in the fabricated product as motivated by R3. The final product would provide a specific serving of fruits/vegetables and whole grain in a single serving of the final product. One would have also reduced the level of acrylamide in the final product as motivated by R3 because of the carcinogenic nature of acrylamide. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing an expanded snack as presently claimed. 
Response to Arguments
	The Declaration by Mr. Alexander Wurr and Applicant’s arguments have been considered. However, in light of the new grounds of rejection, these arguments are moot.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791